Citation Nr: 9900287	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for stomach pain, nausea 
and bloating; headaches with vertigo; diarrhea; blurred and 
double vision with sensitivity to light and dry eyes; 
sleeplessness; weight change; fatigue; coating on the tongue; 
mood swings and desire for isolation; numbness of the 
fingers; dry mouth; night sweats; ulcers; irregular breathing 
during sleep; tooth problems and bleeding gums; thickened 
saliva; concentration problems; hand tremors; swollen glands 
in the throat; cough; hearing loss; and increased water 
intake, all due to an undiagnosed illness.

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.

Whether new and material evidence has been presented to 
reopen a claim of service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


REMAND

The veteran had active duty from April 1989 to April 1992.

In a report of contact dated in November 1998, the veterans 
representative noted that the veteran wished to appear before 
a traveling member of the Board of Veterans Appeals (Board) 
sitting in the Department of Veterans Affairs Regional Office 
(RO).  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting in the Jackson, Mississippi 
RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
